

114 HR 5661 IH: To establish the Flag Office Revolving Fund for services provided by the Flag Office of the Architect of the Capitol.
U.S. House of Representatives
2016-07-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5661IN THE HOUSE OF REPRESENTATIVESJuly 7, 2016Mr. Brady of Pennsylvania introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo establish the Flag Office Revolving Fund for services provided by the Flag Office of the
			 Architect of the Capitol.
	
		1.Flag Office Revolving Fund
 (a)EstablishmentThere is established in the Treasury of the United States a revolving fund to be known as the Flag Office Revolving Fund (in this section referred to as the Fund) for services provided by the Flag Office of the Architect of the Capitol (in this section referred to as the Flag Office).
 (b)Deposit of feesThe Architect of the Capitol shall deposit any fees charged for services described in subsection (a) into the Fund.
 (c)Contents of FundThe Fund shall consist of the following amounts: (1)Amounts deposited by the Architect of the Capitol under subsection (b).
 (2)Any other amounts received by the Architect of the Capitol which are attributable to services provided by the Flag Office.
 (3)Such other amounts as may be appropriated under law. (d)Use of Amounts in FundAmounts in the Fund shall be available for disbursement by the Architect of the Capitol, without fiscal year limitation, for expenses in connection with the services provided by the Flag Office, including—
 (1)supplies, inventories, equipment, and other expenses; and (2)the reimbursement of any applicable appropriations account for amounts used from such appropriations account to pay the salaries of employees of the Flag Office.
 (e)Effective dateThis section shall apply with respect to fiscal year 2017 and each succeeding fiscal year. 